     Case 2:21-cv-02513-PSG-AS Document 4 Filed 03/25/21 Page 1 of 6 Page ID #:33



 1
 2
 3
 4                                                                JS-6
 5
 6
 7
 8
 9
                          UNITED STATES DISTRICT COURT
10
                CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11
12
13    DAVID MURRAY,                      ) Case No. CV 21-02513-PSG (AS)
                                         )
14                     Petitioner,       ) ORDER OF DISMISSAL
                                         )
15                                       )
           v.                            )
16                                       )
      KOENIG,                            )
17                                       )
                       Respondent.       )
18                                       )
19
20                                   BACKGROUND
21
22         On March 22, 2021, David Murray (“Petitioner”), a California
23    state prisoner proceeding pro se, filed a Petition for Writ of
24    Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.
25    § 2254 (“Petition”). (Dkt. No. 1). Petitioner challenges his 2008
26    convictions for oral copulation by force, rape by force, second
27    degree robbery, and sodomy by rape, in Los Angeles County Superior
28
     Case 2:21-cv-02513-PSG-AS Document 4 Filed 03/25/21 Page 2 of 6 Page ID #:34



 1    Court (Case No. BA267040).1
 2
 3         Petitioner alleges the following claims for federal habeas
 4    relief: (1) The trial court failed to follow state law regarding
 5    Petitioner’s “offer of proof to impeach a witness” and “ignored
 6    [the] the prosecutor’s and defense counsel’s attempts to uncover
 7    relevant facts to impeach a second witness,” in violation of
 8    Petitioner’s right to due process, Petitioner’s Sixth Amendment
 9    right to confront witnesses, and Petitioner’s Fourteenth Amendment
10    right to equal protection; and (2) The California Court of Appeal
11    “unreasonably assumed non-record facts to deny relief in its
12    Opinion,” in violation of Petitioner’s federal constitutional
13    rights to due process and equal protection. (See Petition at 5-6,
14    Memorandum at 1-9).
15
16         On February 7, 2012, Petitioner filed a Petition for Writ of
17    Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.
18    § 2254, challenging the same convictions.          See David Murray v.
19    Leland McEwen, Case No. CV 12-01022-PSG (AS); Dkt. Nos. 1, 19
20    (“the prior habeas action”).        On April 15, 2014, the district
21    court issued an Order and Judgment denying that habeas petition
22    with prejudice, in accordance with the findings, conclusions and
23    recommendations of the Magistrate Judge, and denied a certificate
24
25         1
                The Court takes judicial notice of Petitioner’s
26    previous federal habeas case –- David Murray v. Leland McEwen,
      Case No. CV 12-01022-PSG (AS). Petitioner was convicted of seven
27    counts of oral copulation by force, five counts of rape by force,
      three counts of second degree robbery and four counts of sodomy
28    by force. Id., Dkt. Nos. 47, 56.

                                          2
     Case 2:21-cv-02513-PSG-AS Document 4 Filed 03/25/21 Page 3 of 6 Page ID #:35



 1    of appealability.     (Id.; Dkt. Nos. 56-58).     On December 15, 2016,
 2    the Ninth Circuit Court of Appeals affirmed the district court’s
 3    denial of that habeas petition.       (Id.; Dkt. No. 69).
 4
 5                                 DISCUSSION
 6
 7            The Antiterrorism and Effective Death Penalty Act of 1996
 8    (“AEDPA”), enacted on April 24, 1996, provides in pertinent part
 9    that:
10                 (a) No circuit or district judge shall be required
              to entertain an application for a writ of habeas corpus
11            to inquire into the detention of a person pursuant to a
              judgment of a court of the United States if it appears
12            that the legality of such detention has been determined
              by a judge or court of the United States on a prior
13            application for a writ of habeas corpus, except as
              provided in §2255.
14
                   (b)(1) A claim presented in a second or successive
15            habeas corpus application under section 2254 that was
              presented in a prior application shall be dismissed.
16
                   (2) A claim presented in a second or successive
17            habeas corpus application under section 2254 that was
              not presented in a prior application shall be dismissed
18            unless--
19                 (A) the applicant shows that the claim relies on a
              new rule of constitutional law, made retroactive to
20            cases on collateral review by the Supreme Court, that
              was previously unavailable; or
21
                   (B)(i) the factual predicate for the claim could
22            not have been discovered previously through the exercise
              of due diligence; and
23
                   (ii) the facts underlying the claim, if proven and
24            viewed in light of the evidence as a whole, would be
              sufficient to establish by clear and convincing evidence
25            that, but for constitutional error, no reasonable fact
              finder would have found the applicant guilty of the
26            underlying offense.
27                 (3)(A) Before a second or successive application
              permitted by this section is filed in the district
28            court, the applicant shall move in the appropriate court

                                        3
     Case 2:21-cv-02513-PSG-AS Document 4 Filed 03/25/21 Page 4 of 6 Page ID #:36



 1         of appeals for an order authorizing the district court
           to consider the application.
 2
                (B) A motion in the court of appeals for an order
 3         authorizing the district court to consider a second or
           successive application shall be determined by a three-
 4         judge panel of the court of appeals.
 5              (C) The court of appeals may authorize the filing
           of a second or successive application only if it
 6         determines that the application makes a prima facie
           showing that the application satisfies the requirements
 7         of this subsection.
 8              (D) The court of appeals shall grant or deny the
           authorization to file a second or successive application
 9         not later than 30 days after the filing of the motion.
10              (E) The grant or denial of an authorization by a
           court of appeals to file a second or successive
11         application shall not be appealable and shall not be the
           subject of a Petition for Rehearing or for a Writ of
12         Certiorari.
13              (4) A district court shall dismiss any claim
           presented in a second or successive application that the
14         court of appeals has authorized to be filed unless the
           applicant   shows   that   the   claim   satisfies   the
15         requirements of this section. 28 U.S.C. § 2244.
16
           28 U.S.C. § 2244(b)(3) “creates a ‘gatekeeping’ mechanism for
17
      the consideration of second or successive applications in district
18
      court.    The prospective applicant must file in the court of
19
      appeals a motion for leave to file a second or successive habeas
20
      application in the district court.       § 2244(b)(3)(A).”     Felker v.
21
      Turpin, 518 U.S. 651, 657 (1996).
22
23
           The instant Petition, filed on March 22, 2021, and the prior
24
      habeas action challenge Petitioner’s custody pursuant to the same
25
      2008 judgment entered by the Los Angeles County Superior Court.
26
      Accordingly, the instant Petition is a second or successive habeas
27
      petition for purposes of 28 U.S.C. § 2244.       Therefore, Petitioner
28

                                          4
     Case 2:21-cv-02513-PSG-AS Document 4 Filed 03/25/21 Page 5 of 6 Page ID #:37



 1    was required to obtain authorization from the Court of Appeals
 2    before filing the present Petition. See 28 U.S.C. §2244(b)(3)(A).
 3    No such authorization has been obtained in this case.
 4
 5         Moreover, the claims asserted in the instant Petition do not
 6    appear to fall within the exceptions to the bar on second or
 7    successive petitions because the asserted claims are not based on
 8    newly discovered facts or a “a new rule of constitutional law,
 9    made retroactive to cases on collateral review by the Supreme
10    Court, that was previously unavailable.”        Tyler v. Cain, 533 U.S.
11    656, 662 (2001).    However, this determination must be made by the
12    United States Court of Appeals upon a petitioner’s motion for an
13    order authorizing the district court to consider his second or
14    successive petition. 28 U.S.C. § 2244(b); see also Burton v.
15    Stewart, 549 U.S. 147, 157 (2007)(where the petitioner did not
16    receive authorization from the Court of Appeals before filing
17    second or successive petition, “the District Court was without
18    jurisdiction to entertain [the petition]”); Barapind v. Reno, 225
19    F.3d 1100, 1111 (9th Cir. 2000)(“[T]he prior-appellate-review
20    mechanism set forth in § 2244(b) requires the permission of the
21    court of appeals before ‘a second or successive habeas application
22    under § 2254’ may be commenced.”).
23
24         Because Petitioner has not obtained authorization from the
25    Ninth Circuit Court of Appeals, this Court cannot entertain the
26    present Petition.     See Burton, 549 U.S. at 157.
27
28

                                          5
     Case 2:21-cv-02513-PSG-AS Document 4 Filed 03/25/21 Page 6 of 6 Page ID #:38



 1                                      ORDER
 2
 3         Accordingly, IT IS ORDERED that the Petition be dismissed
 4    without prejudice.
 5
 6         LET JUDGMENT BE ENTERED ACCORDINGLY.
 7
 8    DATED:    March 25, 2021
 9
10                                       ____________________________
                                              PHILIP S. GUTIERREZ
11                                       UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          6
